  Case: 1:10-cv-08188 Document #: 363 Filed: 09/14/20 Page 1 of 20 PageID #:3818




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

CRSTA E. NOEL                                     )
                                                  )
               Plaintiff,                         )
                                                  )           No. 10 C 8188
       v.                                         )
                                                  )           Judge Sara L. Ellis
BRUNO COLTRI,                                     )
                                                  )
               Defendant.                         )

                                    OPINION AND ORDER

       Plaintiff Crista Noel brought an action against Defendant Bruno Coltri, a police officer,

after Coltri charged Noel with aggravated battery to a police officer and resisting arrest. The

case proceeded to trial on Noel’s malicious prosecution and equal protection claims. After the

trial in December 2019, a jury found in favor of Coltri and against Noel on both claims. Noel

now brings a motion for a new trial and relief from the final judgment pursuant to Federal Rules

of Civil Procedure 59(a), 60(b), and 52(a) on numerous grounds. Because Noel has not shown

that the jury’s verdict is against the manifest weight of the evidence nor presented a viable basis

for relief under Rule 60, the Court denies the motion. Additionally, Coltri filed a bill of costs,

seeking payment from Noel for certain fees in this litigation. The Court issues a total cost award

of $7,644.54 in favor of Coltri. Finally, Coltri moves to strike a number of statements from

Noel’s post-trial pleadings. Because Coltri has not shown that the statements merit this

extraordinary relief, the Court denies this motion.
     Case: 1:10-cv-08188 Document #: 363 Filed: 09/14/20 Page 2 of 20 PageID #:3819




                                            ANALYSIS

I.       Noel’s Post-Trial Motion

         Noel seeks various forms of relief from the Court. First, Noel seeks relief from a final

judgment under Rule 60(b). Additionally, Noel asks that the Court grant her a new trial under

Rule 59(a). Finally, Noel requests that the Court grant her relief from its findings and

conclusions under Rule 52(a). Rule 52(a) only applies to nonjury trials, and because Noel had a

jury trial, relief under Rule 52(a) is unavailable. Gidarisingh v. McCaughtry, 451 F. App’x 572,

575 (7th Cir. 2011) (Rule 52(a) applies to bench trials); see also Wilborn v. Ealey, 881 F.3d 998,

1008 (7th Cir. 2018) (same). Noel raises a number of perceived issues with the trial without

linking them to a specific basis for relief. Noel neither cites the trial record to identify the source

of her claims nor explains her claims with much specificity. Most importantly, Noel does not

explain how each claim satisfies the legal standard for relief. Nonetheless, the Court will attempt

to determine the Rule that governs each claim and assess whether Noel is entitled to the relief

she seeks. Noel’s brief seeks relief on the following grounds: (1) Coltri perjured himself and

committed fraud on the Court; (2) the Court erred in evidentiary rulings, and Noel was unduly

limited in her ability to testify; (3) Coltri and his counsel misled the jury; (4) the Court erred by

admitting an audio tape; (5) new evidence supports relief; (6) Noel was treated unfairly because

of her pro se status; and (7) Noel received ineffective assistance of counsel.

         At the outset, the Court notes that Noel does not have a claim for ineffective assistance of

counsel because she was a civil litigant. See Wolfolk v. Rivera, 729 F.2d 1114, 1119 (7th Cir.

1984) (“The Sixth Amendment’s guarantee of effective assistance of counsel does not apply in

civil cases”); see also Cartwright v. Silver Cross Hosp., 962 F.3d 933, 937 (7th Cir. 2020)

(“[T]he assistance of a pro bono lawyer in civil litigation is a privilege.”); Dupree v. Laster, No.



                                                   2
  Case: 1:10-cv-08188 Document #: 363 Filed: 09/14/20 Page 3 of 20 PageID #:3820




02-CV-1059-DRH, 2008 WL 5381949, at *2 (S.D. Ill. Dec. 23, 2008) (“[A] civil litigant has no

claim for ineffective assistance of counsel.”). Additionally, the Court rejects Noel’s claim that

she was treated unfairly because of her pro se status. This Court recruited counsel to represent

Noel, and counsel diligently represented Noel through trial. Noel asserts that her pro se status

“severely limited the outcome of a fair trial.” Doc. 334 at 10. However, Noel had the benefit of

representation throughout trial, so this argument is meritless. The Court will address Noel’s

remaining claims for relief throughout this opinion.

       A.      Rule 60(b)

       Rule 60(b) permits a court to grant relief from a final judgment and identifies six grounds

for such relief. However, “relief under [Rule 60(b)] has been described as ‘an extraordinary

remedy . . . granted only in exceptional circumstances.’” Dolin v. GlaxoSmithKline LLC, 951

F.3d 882, 886 (7th Cir. 2020) (quoting Davis v. Moroney, 857 F.3d 748, 751 (7th Cir. 2017)).

And judgments “may not be reopened under Rule 60(b) except in compelling and extraordinary

circumstances.” Id. at 891 (quoting Metlyn Realty Corp. v. Esmark, Inc., 763 F.2d 826, 831 (7th

Cir. 1985)). The Court has significant discretion in ruling on a Rule 60(b) motion. Censke v.

United States, 314 F.R.D. 609, 610 (N.D. Ill. 2016). Here, Noel does not identify the relevant

provisions for relief, but it appears that she relies on newly discovered evidence under Rule

60(b)(2), Coltri’s alleged fraud and misrepresentation under Rule 60(b)(3), and the catch-all

provision in Rule 60(b)(6).

               1.      Rule 60(b)(2)

       “Relief under Rule 60 based on ‘new’ evidence is allowed only when the movant, using

reasonable diligence, could not have discovered the evidence before judgment.” Bumphus v.

UniQue Pers. Consultants, 805 F. App’x 427, 429 (7th Cir. 2020); see also Fed. R. Civ. P. 60(b).



                                                 3
  Case: 1:10-cv-08188 Document #: 363 Filed: 09/14/20 Page 4 of 20 PageID #:3821




The only “new” evidence that Noel identifies with any specificity is an audio tape in which

Coltri speaks. Noel contends that “[t]he audio tape captures Coltri calling in an ‘assault’ to

dispatch, it also captures Westchester’s dispatch changing his call for an assault to battery, and

Coltri then repeating what was said.” Doc. 334 at 8. Coltri responds that he produced this audio

recording during discovery and it is listed on the parties’ pre-trial exhibit list. See Doc. 338-1 at

3 (Coltri’s first supplemental Rule 26(a)(1) disclosures listing police radio traffic from January 1,

2009). The parties’ pre-trial exhibit list identifies “police radio traffic” from January 1, 2009,

and on that list, Coltri describes it as a recording made at the time of the arrest of both parties’

statements. This appears to be the same audio tape that Noel describes and therefore Noel had

access to it and it cannot be “new” evidence. Teninty v. Geren, No. 08 C 5287, 2011 WL

2457938, at *2 (N.D. Ill. June 17, 2011) (no new evidence for purposes of Rule 60(b)(2) where

plaintiff did not identify “new” evidence, as most of the documents she identified were produced

during discovery); LM Ins. Co. v. Spaulding Enters., Inc., No. 06 C 410, 2008 WL 11515582, at

*3 (N.D. Ill. Feb. 13, 2008) (denying motion for relief under Rule 60(b)(2) where “new”

evidence was in the moving party’s files well before the adverse party moved for summary

judgment); see also Harris v. Owens-Corning Fiberglas Corp., 102 F.3d 1429, 1434 (7th Cir.

1996) (affirming district court’s denial of plaintiff’s motion for leave to file new evidence where

“records were not newly discovered; they were overlooked”). Moreover, Noel does not assert

that she could not have acquired this “new” evidence sooner with reasonable diligence, which is

enough to deny her motion. Bumphus, 805 F. App’x at 429 (district court can permissibly deny a

motion under Rule 60(b) absent an assertion by the moving party that it could not with diligence

have acquired the new evidence sooner). Therefore, the Court denies Noel’s motion for relief

pursuant to new evidence.



                                                   4
  Case: 1:10-cv-08188 Document #: 363 Filed: 09/14/20 Page 5 of 20 PageID #:3822




               2.      Rule 60(b)(3)

       Under Rule 60(b)(3), a court may relieve a party from a final judgment for fraud,

“misrepresentation, or misconduct by an opposing party.” Fed. R. Civ. P. 60(b)(3). A party

seeking relief under Rule 60(b)(3) must establish fraud by clear and convincing evidence and

“show that she has a meritorious claim that she was prevented from fully and fairly presenting at

trial as a result of the adverse party’s fraud, misrepresentation, or misconduct.” Wickens v. Shell

Oil Co., 620 F.3d 747, 758–59 (7th Cir. 2010) (internal quotation marks omitted); see Philos

Techs., Inc. v. Philos & D, Inc., 802 F.3d 905, 917 (7th Cir. 2015). Although Rule 60(b)(3) does

not “displace a judge’s power to set aside a judgment for fraud on the court,” Wickens, 620 F.3d

at 759, fraud on the court refers to egregious conduct, such as “conduct that might be thought to

corrupt the judicial process itself,” Oxxford Clothes XX, Inc. v. Expeditors Int’l of Washington,

Inc., 127 F.3d 574, 578 (7th Cir. 1997).

       Here, Noel criticizes much of Coltri’s testimony as fraudulent, but her arguments do not

rise to an actionable level of either type of fraud. First, Noel’s allegations that Coltri perjured

himself do not rise to the level of fraud on the Court. See Coburn v. Donahoe, 406 F. App’x 50,

52 (7th Cir. 2010) (district court properly denied motion arguing that party’s counsel engaged in

fraud on the court by allowing witnesses to perjure themselves through testimony in part because

it was not “conduct that might be thought to corrupt the judicial process itself” (citation

omitted)); Walsh v. McCain Foods Ltd., No. 86 C 7753, 1995 WL 443938, at *2 (N.D. Ill. July

25, 1995) (rejecting fraud on the court argument and explaining that the party “failed to object to

the testimony and comments by counsel regarding [] admission during the trial” and failed to

demonstrate that the verdict was obtained through fraud). Second, although Noel presents a

detailed account as to why she views Coltri’s testimony as problematic, she does not claim that



                                                  5
  Case: 1:10-cv-08188 Document #: 363 Filed: 09/14/20 Page 6 of 20 PageID #:3823




this testimony prevented her from fully and fairly presenting at trial. Instead, Noel seems to

challenge Coltri’s testimony simply for the sake of challenging it. See, e.g., Doc. 334 at 4 (“It is

illogical and improbable that Plaintiff would be upset because another person was receiving a

ticket or upset about a ticket that did not exist.”); id. (“Coltri has never been consistent with his

testimony in regard to what Plaintiff said during their conversations.”); id. at 3 (“In his fourth,

and hopefully final story, suddenly, Plaintiff is angry about Pamela Tolbert receiving a ticket,

something never mentioned in his 3 previous stories.”). Without any argument from Noel as to

prejudice or how this testimony prevented her from fully and fairly presenting at trial, the Court

cannot find that Noel has a meritorious claim. See Smith v. Siarnicki, 397 F. App’x 250, 251

(7th Cir. 2010) (affirming the district court’s denial of a plaintiff’s Rule 60(b)(3) motion in part

because the plaintiff “has not shown how the defendants’ alleged fraud prevented him from fully

and fairly presenting his case”); Venson v. Altamirano, 827 F. Supp. 2d 857, 864 (N.D. Ill. 2011)

(“Rule 60(b) is aimed at judgments that were obtained unfairly; none of this testimony prevented

[the plaintiff] from presenting his case ‘fully and fairly.’”); Hamm v. Ameriquest Mortg. Co., No.

05 C 227, 2008 WL 3849919, at *5 (N.D. Ill. Aug. 14, 2008) (denying relief under Rule 60(b)(3)

where the moving party failed to show that the evidence could support relief and did not show

that extraordinary circumstances existed). Accordingly, the Court denies Noel’s request for

relief under Rule 60(b)(3).

               3.      Rule 60(b)(6)

       Rule 60(b)(6) provides that a court may relieve a party from a final judgment for “any

other reason that justifies relief.” Fed. R. Civ. P. 60(b)(6). To receive such relief, the movant

must show “extraordinary circumstances that create a substantial danger that the underlying

judgment was unjust.” Margoles v. Johns, 798 F.2d 1069, 1073 (7th Cir. 1986); see also Musch



                                                   6
  Case: 1:10-cv-08188 Document #: 363 Filed: 09/14/20 Page 7 of 20 PageID #:3824




v. Domtar Indus., Inc., 587 F.3d 857, 861 (7th Cir. 2009) (movant must present evidence of

“extraordinary and exceptional circumstances”).

       Here, Noel makes a number of claims that do not fall within any of the other enumerated

grounds for relief under Rule 60(b) and therefore must fall within Rule 60(b)(6), the catch-all

provision. For instance, Noel challenges the admission of an audio tape and asks the Court to

reconsider a number of its rulings. None of the arguments that Noel makes rise to the level of

“extraordinary circumstances.” Instead, Noel seeks to re-litigate nearly her entire trial. The

Court cannot identify anything within Noel’s motion that suggests the underlying judgment was

unjust. Noel has failed to identify “extraordinary circumstances” and the Court cannot find any

upon review of her motion. Accordingly, the Court denies relief on any of the remaining bases

Noel sets forth for relief under Rule 60(b).

       B.      Rule 59(a)

       The Court next addresses Noel’s motion for a new trial under Rule 59(a). Coltri first

argues that the Court should not reach the merits of Noel’s motion because it is untimely under

Rule 59(b). “A motion for a new trial must be filed no later than 28 days after the entry of

judgment,” Fed. R. Civ. P. 59(b), and a court may not extend this deadline, Fed. R. Civ. P.

6(b)(2). See Blue v. Int’l Bhd. of Elec. Workers Local Union 159, 676 F.3d 579, 585 (7th Cir.

2012) (“[T]he district court in this case violated Federal Rule of Civil Procedure 6 by extending

[the defendant’s] time to file its post-trial motions beyond 28 days.”); Robinson v. City of

Harvey, No. 99 C 3696, 2003 WL 21696191, at *1 (N.D. Ill. July 21, 2003) (“[T]he time for the

filing of a Rule 59 motion may not be extended.”); see also Coldwate v. Alcatel-Lucent USA,




                                                 7
  Case: 1:10-cv-08188 Document #: 363 Filed: 09/14/20 Page 8 of 20 PageID #:3825




Inc., 587 F. App’x 315, 317 (7th Cir. 2014) (“Notably, Rules 52 and 59 contain hard deadlines of

28 days from the entry of judgment.”).

       Here, the Court entered judgment on December 19, 2019, and Noel filed her motion on

January 16, 2020. Accordingly, Noel filed her motion 28 days after the entry of judgment, and it

was therefore timely. Coltri argues that the Court should instead look to the date on which the

verdict was announced, December 18, 2019, as another court did in Aponte v. Chicago, No. 09 C

8082, 2012 WL 1533309 (N.D. Ill. Apr. 26, 2012). This argument is unpersuasive. First, the

Seventh Circuit has explained that for purposes of determining whether a motion is timely, “the

entry date controls.” Ogborn v. United Food & Commercial Workers Union, Local No. 881, 305

F.3d 763, 769 (7th Cir. 2002). Second, Aponte determined that the court entered judgment after

the jury verdict was read and the court stated “Judgment will enter on the record verdict.” 2012

WL 1533309, at *2. There, the court rejected the argument that it should instead look to the date

on which the parties received notice from the Court’s Electronic Case Filing system (“ECF”).

Id. Here, the trial transcript does not indicate that the Court ever indicated that judgment was

entered at the end of the proceeding. Accordingly, docket entry 329, which states “entered

judgment”, provides the date on which the Court entered judgment. Ogborn v. United Food &

Commercial Workers Union, Local No. 881, 305 F.3d 763, 769 (7th Cir. 2002) (differentiating

between the filing and entry of judgment and explaining that the relevant date for purposes of

determining whether a motion is timely). Therefore, the Court entered judgment on December

19, 2019 at 3:58 p.m. CST and Noel’s motion was timely filed 28 days later.

       Turning to the merits, Rule 59(a) permits a court to grant a new jury trial “for any reason

for which a new trial has heretofore been granted in an action at law in federal court.” Fed. R.

Civ. P. 59(a)(1)(A). A new trial is appropriate under Rule 59(a) “if the jury’s verdict is against



                                                 8
  Case: 1:10-cv-08188 Document #: 363 Filed: 09/14/20 Page 9 of 20 PageID #:3826




the manifest weight of the evidence or if the trial was in some way unfair to the moving party.”

Martinez v. City of Chicago, 900 F.3d 838, 844 (7th Cir. 2018) (citation omitted). “A verdict

will be set aside as contrary to the manifest weight of the evidence only if ‘no rational jury’

could have rendered the verdict.” Moore ex rel. Estate of Grady v. Tuelja, 546 F.3d 423, 427

(7th Cir. 2008) (quoting King v. Harrington, 447 F.3d 531, 534 (7th Cir. 2006)). Further, “[j]ury

verdicts deserve particular deference in cases with ‘simple issues but highly disputed facts.’” Id.

(quoting Latino v. Kaizer, 58 F.3d 310, 314 (7th Cir. 1995)).

       Here, Noel neither demonstrates that the jury’s verdict is against the manifest weight of

the evidence nor that it was unfair to her. Noel makes a number of broad, conclusory assertions

as to why the Court should grant a new trial; however, she does not identify these issues with

specificity, cite the record, or supplement the record with any new evidence. For instance, Noel

challenges a number of the Court’s evidentiary rulings, including permitting an audio tape to be

played to the jury and allowing testimony about her prior psychiatric treatment. Noel had an

opportunity to challenge such rulings immediately after the Court made them; a motion for a new

trial is an inappropriate means by which to challenge these rulings. See Naeem v. McKesson

Drug Co., 444 F.3d 593, 610 (7th Cir. 2006) (“When a defendant does not object to the

admission of evidence during the trial, the objection is waived and cannot be raised for the first

time in a motion for new trial or on appeal.”); see also Christmas v. City of Chicago, 682 F.3d

632, 640 (7th Cir. 2012) (district court did not abuse its discretion in denying the plaintiffs’

motion for a new trial where the plaintiffs did not object to specific testimony at trial).

       Moreover, after independently reviewing the evidence, the Court cannot conclude that the

jury’s verdict is against the manifest weight of the evidence. At trial, Coltri testified that Noel

bumped his chest with her body. See Doc. 352 at Tr. 157:19–24 (Direct Exam of Coltri). Coltri



                                                  9
    Case: 1:10-cv-08188 Document #: 363 Filed: 09/14/20 Page 10 of 20 PageID #:3827




also testified that Noel slapped him in the face, kicked him in the shins, and struck his upper

torso area when he tried to arrest her. Id. at Tr. 159:15–20. Coltri further testified that based on

her resistance, he was unable to get Noel under control during the arrest. Id. at Tr. 160:12–114.

Noel had an opportunity to testify at trial as well. The jury was responsible for weighing this

evidence and reaching a conclusion as to Noel’s malicious prosecution and equal protection

claims. The Court cannot conclude that the jury’s conclusion is contrary to the manifest weight

of the evidence.

        Overall, Noel makes a number of broad assertions but fails to articulate why issues with

the trial resulted in a verdict that was against the weight of the evidence or why the trial was

unfair to her. The fact that the verdict was not in Noel’s favor is insufficient to satisfy her

burden of proof under Rule 59(a).

II.     Coltri’s Bill of Costs

        Coltri filed a bill of costs as the prevailing party. “Rule 54(d)(1) codifies a venerable

presumption that prevailing parties are entitled to costs.” Marx v. Gen. Revenue Corp., 568 U.S.

371, 377 (2013). In exercising its discretion to award costs under Rule 54, a court evaluates the

following: (1) whether the costs are recoverable; and (2) whether the costs are “reasonable and

necessary to the litigation.” Little v. Mitsubishi Motors N. Am., Inc., 514 F.3d 699, 702 (7th Cir.

2008). 28 U.S.C. § 1920 enumerates recoverable costs under Rule 54(d). 1 Peck v. IMC Credit

Servs., 960 F.3d 972, 975 (7th Cir. 2020). If the prevailing party makes the relevant showing,

the losing party bears the burden of demonstrating that the requested costs are inappropriate.


1
  The recoverable costs are: “(1) Fees of the clerk and marshal; (2) Fees for printed or electronically
recorded transcripts necessarily obtained for use in the case; (3) Fees and disbursements for printing and
witnesses; (4) Fees for exemplification and the costs of making copies of any materials where the copies
are necessarily obtained for use in the case; (5) Docket fees under section 1923 of this title; and
(6) Compensation of court appointed experts, compensation of interpreters, and salaries, fees, expenses,
and costs of special interpretation services under section 1828 of this title.” 28 U.S.C. § 1920.

                                                    10
 Case: 1:10-cv-08188 Document #: 363 Filed: 09/14/20 Page 11 of 20 PageID #:3828




Beamon v. Marshall & Ilsley Trust Co., 411 F.3d 854, 864 (7th Cir. 2005). The Court has “wide

latitude” in awarding costs. Deimer v. Cincinnati Sub-Zero Prod., Inc., 58 F.3d 341, 345 (7th

Cir. 1995). Here, Coltri seeks costs of $9,188.69, which include fees for service of summons and

subpoenas, fees for transcripts obtained for use in the case, fees for witnesses, and the costs of

making copies for use in the case. The Court will address each of requested fees in turn.

       Because Noel does not challenge any of the fees with specificity or contest that they were

reasonable and necessary, the Court addresses her generalized arguments at the outset. Noel

argues that the Court should not award costs because the case was not frivolous, she is

proceeding in forma pauperis, and she has moved for a new trial and protected her right to

appeal. Noel’s continued pursuit of this case over ten years has been frivolous. Despite a jury

award against her and in favor of Coltri, Noel continues to advance unmeritorious arguments.

Further, the Court has discretion as to whether to impose costs on indigent litigants, and such

discretion “serves the valuable purpose[] of discouraging unmeritorious claims.” Rivera v. City

of Chicago, 469 F.3d 631, 635 (7th Cir. 2006) (quoting McGill v. Faulkner, 18 F.3d 456, 460

(7th Cir. 1994)). Moreover, the Seventh Circuit has instructed that the indigent exception to

Rule 54(d) is a “narrow one”, and the burden is on the losing party to overcome the presumption

that costs are awarded to the prevailing party. Id. at 636. In determining whether to hold an

indigent party liable for costs, the Court must make a threshold factual finding that she is

“incapable of paying the court-imposed costs at this time or in the future.” Id. (quoting McGill,

18 F. 3d at 459). The losing party must provide the Court with “sufficient documentation to

support such a finding,” including an affidavit or other documentary evidence of income and

assets, as well as a schedule of expenses. Id. at 635 (citation omitted). Without such

documentation, the Court has no proof of the losing party’s dire financial circumstances and it



                                                 11
    Case: 1:10-cv-08188 Document #: 363 Filed: 09/14/20 Page 12 of 20 PageID #:3829




limits any incentive for a litigant to portray herself as indigent. See id. Here, Noel has provided

no documentation for the Court to evaluate and determine whether to find her liable for costs. 2

Because the burden is on Noel to provide such documentation, the Court cannot conclude that

she is incapable of paying costs. See id. at 636–37 (district court abused its discretion in denying

the prevailing party’s costs because the losing party did not provide the court with a schedule of

expenses or identify a basis for finding that she would be incapable of paying costs at some point

in the future, even though she provided an affidavit explaining her monthly salary and assets).

Therefore, the Court proceeds to evaluate Coltri’s bill of costs.

        A.      Fees for Service of Summons and Subpoena 3

        Coltri request $1,244.02 in fees paid for service of summons and subpoena. This amount

includes a $44.02 witness fee and mileage for Pamela Tolbert’s deposition, as well as a $1,200

deposition fee for Dr. Janet Robinson. 28 U.S.C. § 1920(3) allows the Court to award costs to

reimburse witnesses for their reasonable travel and lodging expenses, and 28 U.S.C. § 1821

provides for a per diem of $40.00 per day for a witness’ attendance at a deposition or court

hearing. See 28 U.S.C. § 1920(3); 28 U.S.C. § 1821(a)-(b); State of Ill. v. Sangamo Constr. Co.,

657 F.2d 855, 865 (7th Cir. 1981) (“[R]ecovery of fees paid to expert witnesses is limited to the

statutory costs specified in 28 U.S.C. § 1821.”). Here, the supporting documentation indicates

that Coltri paid Tolbert $40 for appearing at the deposition and a $4.02 travel fee. The Court

finds both costs reasonable and necessary to the litigation. The fees for Dr. Robinson’s


2
  The most recent documentation the Court has regarding Noel’s finances is an in forma pauperis
application that she filed approximately two years ago. Doc. 274. This is insufficient. Boswell v. Envoy
Air, Inc., No. 16 C 10480, 2019 WL 2772448, at *2 (N.D. Ill. July 2, 2019) (“The mere fact that [the
losing party] was granted pauper status is insufficient to meet her burden” of showing that the court
should not award costs).
3
  Although Coltri labels these fees as fees for service of summons and subpoena, this is a misnomer. The
relevant invoices indicate that these fees are more appropriately categorized as witness fees. However,
for clarity, the Court considers them under the same label that Coltri provided.

                                                   12
 Case: 1:10-cv-08188 Document #: 363 Filed: 09/14/20 Page 13 of 20 PageID #:3830




attendance at her deposition are also limited by statute to $40 a day. See Hacker v. United

Airlines, Inc., No. 16 C 9708, 2019 WL 2287807, at *5 (N.D. Ill. May 29, 2019) (“Settled

precedent holds that expert witness fees are not recoverable as ‘costs’ under § 1920, but that a

$40.00 daily attendance fee, travel costs, and an overnight subsistence allowance are recoverable

under § 1821.”); see also Adams v. Carlson, 521 F.2d 168, 172 (7th Cir. 1975) (for expert

witnesses, “the prevailing party can recover only the statutory amounts prescribed in § 1821 and

not additional expert witness fees”). The statement of charges for Dr. Robinson’s deposition

indicates an hourly rate of $300 for 4 hours, totaling $1200. Coltri does not seek any travel or

lodging expenses, but only seeks an appearance fee. For the reasons discussed, Coltri is only

entitled to recovery of $40 for Dr. Robinson’s appearance at her deposition. The Court

accordingly limits relief $40 for Dr. Robinson. Overall, Coltri is only entitled to $84.02 of the

fees he requests for service of summons and subpoena.

       B.      Fees for Transcripts

       Coltri also seeks to recover $7,528.70 in fees related to deposition transcripts and court

reporter appearances. Costs for transcripts are recoverable under 28 U.S.C. § 1920(2).

“[T]ranscripts need not be absolutely indispensable in order to provide the basis of an award of

costs; it is enough if they are ‘reasonably necessary.’” Shanklin Corp. v. Am. Packaging Mach.,

Inc., No. 95 C 1617, 2006 WL 2054382, at *2 (N.D. Ill. 2006) (quoting Barber v. Ruth, 7 F.3d

636, 645 (7th Cir. 1993)). Additionally, Local Rule 54.1(b) provides that “the costs of the

transcript or deposition shall not exceed the regular copy rate as established by the Judicial

Conference of the United States and in effect at the time the transcript or deposition was filed.”

N.D. Ill. L.R. 54.1(b); see also Montanez v. Simon, 755 F.3d 547, 558 (7th Cir. 2014). The rates

established by the Judicial Conference are $3.65 per page for an original transcript, $.90 per page



                                                 13
    Case: 1:10-cv-08188 Document #: 363 Filed: 09/14/20 Page 14 of 20 PageID #:3831




for a copy transcript, and $6.05 per page for a daily transcript. Transcript Rates,

https://www.ilnd.uscourts.gov/Pages.aspx?rsp2kxYIAI6Z3skP0PESA+q3bXKkfRyo (accessed

Sept. 2, 2020). Additionally, a Court may award a court reporter attendance fee in addition to

the per page limit. See N.D. Ill. L.R. 54.1(b). “Unless another rate was previously provided by

order of the Court, the court reporter attendance fee shall not exceed $110 for one half day (4

hours or less), and $220 for a full day attendance fee.” Transcript Rates,

https://www.ilnd.uscourts.gov/Pages.aspx?rsp2kxYIAI6Z3skP0PESA+q3bXKkfRyo (accessed

Sept. 2, 2020); see also Hacker, No. 16 C 9708, 2019 WL 2287807, at *4.

        Here, all of deposition transcripts were charged at a rate less than $3.65 per page except

the transcript of the deposition of Janet Robinson, which was billed at $3.75 per page. Coltri has

not provided any reason as to why this additional cost was justified. Because this impermissibly

exceeds the regular copy rate by $0.10 and the transcript was 197 pages, the Court reduces

Coltri’s request by $19.70. See Gecker as Tr. for Collins v. Menard, Inc., No. 16 C 50153, 2020

WL 1077695, at *3 (N.D. Ill. Mar. 6, 2020) (“It is within the Court’s discretion to reduce the per-

page rate of a deposition transcript in order to comply with Local Rule 54.1, especially where

[the party seeking costs] offers no explanation for the excessive cost.”).

        Coltri also seeks costs associated with court reporter appearances at depositions. Coltri

requests the following court reporter appearance fees for depositions: $250 for the first

deposition of Noel; $312.50 for the deposition of Tolbert; $120 for the half-day deposition of Dr.

Suzanne Greider; $106.25 for the second half-day deposition of Noel; and $286.25 4 for the

deposition of Dr. Robinson. These charges exceed Local Rule 54.1’s attendance fees by


4
 Coltri lists this amount as $286.25 in his spreadsheet delineating the recoverable costs, Doc. 332-1 at 1;
however, the relevant invoice indicates that the cost of the court reporter’s appearance was $261.25. Doc.
332-2 at 14. This error is perhaps immaterial since both amounts exceed $220.


                                                    14
    Case: 1:10-cv-08188 Document #: 363 Filed: 09/14/20 Page 15 of 20 PageID #:3832




$198.75. 5 The Court reduces the appearance fees by that amount because Coltri does not explain

why it was reasonable and necessary that the court reporter appearance fees exceed the amounts

indicated in the local rules.

        Finally, Coltri seeks costs for delivery and handling of the deposition transcripts.

Although such costs are not specifically mentioned in § 1920, the Seventh Circuit has upheld

delivery charges of transcripts as reasonable. See Finchum v. Ford Motor Co., 57 F.3d 526, 534

(7th Cir. 1995). Here, Coltri seeks delivery fees between $7.50 and $10 for each deposition

transcript. One outlier is delivery of the transcript of the second deposition of Noel, for which

Coltri seeks $175.60. The invoice indicates that $165.60 of this charge is due to next-day

delivery. Coltri has not explained why next-day delivery was necessary, and the Court does not

view this as a reasonable expense and therefore reduces transcript delivery fees by $165.60. See

Hillmann v. City of Chicago, No. 04 C 6671, 2017 WL 3521098, at *4 n.5 (N.D. Ill. Aug. 16,

2017) (declining to award deposition transcript delivery costs and noting that it was not

persuaded that delivery by courier was necessary); Intercontinental Great Brands LLC v.

Kellogg N. Am. Co., No. 13 C 321, 2016 WL 316865, at *3 (N.D. Ill. Jan. 26, 2016) (“[C]osts

associated with delivering, shipping, or handling transcripts are typically non-recoverable

ordinary business expenses.”). Overall, based on the three reductions listed above, totaling

$384.05, the Court awards costs of $7,144.65 for deposition transcripts and court reporter

appearances.




5
 The differences between the requested court reporter appearance fees and the local rule’s fees of $220
for a full-day appearance and $110 for a half-day appearance are as follows: $30 for the first deposition of
Noel; $92.50 for the deposition of Tolbert; $10 for the deposition of Dr. Greider; and $66.25 for the
deposition of Dr. Robinson.

                                                    15
  Case: 1:10-cv-08188 Document #: 363 Filed: 09/14/20 Page 16 of 20 PageID #:3833




        C.      Witness Fees

        Coltri next seeks to recover $192.37 in witness fees for trial appearances, including

$44.77 for Tolbert, $54.72 for Dr. Robinson, $45.34 for Joseph A. Hodal, and $47.54 for Dr.

Greider. Based on the invoices provided, Coltri made these payments in advance of any witness

appearances, and all of those witnesses except Dr. Greider testified at trial. As discussed,

§ 1920(3) allows the Court to award costs to reimburse witnesses for their reasonable travel and

lodging expenses, and § 1821 provides for a per diem of $40.00 per day for a witness’ attendance

at a deposition or court hearing. See 28 U.S.C. § 1920(3); 28 U.S.C. § 1821(a)-(b). Here, the

invoices indicate that Coltri provided $40 per witness appearance, and a variable amount based

on travel expenses. The Court concludes that advance witness expenses between approximately

$45 and $55 were reasonable and necessary to the litigation. See Ayala v. Rosales, No. 13-CV-

04425, 2016 WL 2659553, at *5 (N.D. Ill. May 9, 2016) (finding advance witness fees of $50.88

per witness reasonable); Dishman v. Cleary, 279 F.R.D. 460, 466 (N.D. Ill. 2012) (finding

advance witness fees between $40 and $51.95 reasonable “in light of the statutory maximum and

small allowances for travel expenses”). Based on the evidence provided, the Court finds that

Coltri is entitled to witness fees for Tolbert, Dr. Robinson, and Hodel. Although Dr. Greider did

not testify at trial, Coltri is entitled to fees for her attendance at trial because her attendance was

reasonably expected to be necessary. Huerta v. Vill. of Carol Stream, No. 09 C 1492, 2013 WL

427140, at *4 (N.D. Ill. Feb. 4, 2013) (“Witness fees for a witness who did not testify at trial

may be reimbursed if that witness’s attendance was reasonably expected to be necessary, and if

that witness was ready to testify.” (citing Haroco, Inc. v. Am. Nat’l Bank and Trust Co. of Chi.,

38 F.3d 1429, 1442 (7th Cir. 1994))). Noel disclosed Dr. Greider as a trial witness, suggesting




                                                   16
 Case: 1:10-cv-08188 Document #: 363 Filed: 09/14/20 Page 17 of 20 PageID #:3834




her testimony would be necessary. See id. Accordingly, the Court finds that Coltri is entitled to

the witness fees requested.

       D.      Copying Expenses

       Finally, Coltri seeks $223.50 for copying expenses. Section 1920(3) permits a prevailing

party to seek reimbursement for “fees and disbursements for printing and witnesses.” 28 U.S.C.

§ 1920(3). The spreadsheet itemizing this expense includes the following cost breakdown: $40

for service of a subpoena requesting medical records from Dr. Greider, a $125.00 fee for medical

records from Dr. Greider, and a $58.50 fee for medical records from Dr. Robinson.

       The first expense is not a copying expense, but instead is a fee for service. Fees of the

clerk and marshal are recoverable under 28 U.S.C. § 1920(1), which includes fees for service of

summons and subpoena. A prevailing party may also recover such costs paid to a private

process server, so long as they do not exceed the marshal’s fee. See Collins v. Gorman, 96 F.3d

1057, 1060 (7th Cir. 1996). The fee for personal service by the U.S. Marshal’s Service is $65.00

per hour “plus travel costs and any other out-of-pocket expenses.” 28 C.F.R. § 0.114(a)(3).

Because the process service fee is less than that amount, the Court concludes it is reasonable.

Next, the fees for medical records from Dr. Suzanne Greider and Dr. Janet Robinson correspond

to invoices from those individuals to provide copies of Noel’s medical records. The Court finds

$125 and $58.50 to be reasonable fees for such services and concludes Coltri is entitled to relief.

See Carlson v. Bukovic, No. 07 C 06, 2009 WL 2448603, at *4 (N.D. Ill. Aug. 7, 2009) (expense

for obtaining a plaintiff’s medical records from the hospital was reasonable and necessary);

Ochana v. Flores, 206 F. Supp. 2d 941, 947 (N.D. Ill. 2002) (awarding costs for copying medical




                                                17
  Case: 1:10-cv-08188 Document #: 363 Filed: 09/14/20 Page 18 of 20 PageID #:3835




records); see also Dishman, 279 F.R.D. at 467 (“[F]ees for subpoenaing medical records are

allowable.”).

       Overall, the Court reduces Coltri’s request for $9,188.59 in costs by $1,544.05 (a

reduction of $1,160 in fees paid for service of summons and subpoena, and $384.05 in fees

related to deposition transcripts and court reporter appearances), resulting in a total cost award of

$7,644.54.

III.   Coltri’s Motion to Strike

       Finally, Coltri moves to strike Noel’s accusations of harassment and bullying against

Coltri and his counsel from her post-trial pleadings. Rule 12(f) authorizes the Court to strike

from a pleading “any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P.

12(f). Rule 12(f) motions are generally disfavored “because striking a portion of a pleading is a

drastic remedy and because it is often sought by the movant simply as a dilatory tactic.” Riemer

v. Chase Bank, N.A., 275 F.R.D. 492, 494 (N.D. Ill. 2011) (quoting 5A A. Charles Alan Wright

& Arthur R. Miller, Federal Practice & Procedure § 1380, 647 (2d ed. 1990)). The moving party

“has the burden of showing that the ‘challenged allegations are so unrelated to plaintiff’s claim

as to be devoid of merit, unworthy of consideration, and unduly prejudicial.’” E & J Gallo

Winery v. Morand Bros. Bev. Co., 247 F. Supp. 2d 979, 982 (N.D. Ill. 2003) (quoting Carroll v.

Chicago Transit Auth., No. 01 C 8300, 2002 WL 20664, at *1 (N.D. Ill. Feb. 8, 2002)). A court

may strike allegations as scandalous “if the matter bears no possible relation to the controversy

or may cause the objecting party prejudice.” Talbot v. Robert Matthews Distrib. Co., 961 F.2d




                                                 18
 Case: 1:10-cv-08188 Document #: 363 Filed: 09/14/20 Page 19 of 20 PageID #:3836




654, 664–65 (7th Cir. 1992). The decision whether to strike material as scandalous is within the

Court’s discretion. Id. at 665.

       Here, Coltri asks that the Court strike a number of statements, including that defense

counsel maliciously inflamed the jury, planned a strategy to commit fraud upon the court,

obstructed justice, slandered Noel, committed fraud and collusion, and used racial connotations

in the closing statement. Doc. 360 at 3. The Court concludes that Coltri has failed to show that

these statements are unrelated to Noel’s claims or unduly prejudicial. Many of these statements

relate to Noel’s motion for relief under Rule 60(b) and the Court therefore cannot conclude that

they are unrelated to the underlying matter. Further, Coltri requests that the Court strike Noel’s

allegations that she was “victim blamed, shamed and slandered” throughout trial and that defense

counsel “psychologically manipulate[ed]” the jury. Id. Again, the Court concludes that Coltri

has not met the requisite burden to strike these statements. Additionally, Coltri requests that the

Court strike Noel’s accusation that he perjured himself. At the same time, Coltri suggests that

Noel is the only party who has demonstrably perjured herself. The Court already rejected Noel’s

claim that Coltri committed fraud. The Court concludes it is unnecessary to strike Noel’s

accusation that Coltri perjured himself, especially where Coltri makes the same accusation

against Noel a sentence later. See Summerville v. Local 77, Am. Fed’n of State, Cty. & Mun.

Emps., No. 1:05CV00101, 2006 WL 1932657, at *5 (M.D.N.C. July 11, 2006) (rejecting motion

to strike allegation that defense counsel committed perjury in part because it was in the text of

the motion and did not state a claim for perjury or wrongdoing). The Court notes that striking a

portion of a pleading is a drastic remedy and Noel should not read this to suggest that there is

any basis to her argument that Coltri perjured himself or that such statements are justified in

future pleadings. Overall, the Court denies Coltri’s motion to strike.



                                                 19
    Case: 1:10-cv-08188 Document #: 363 Filed: 09/14/20 Page 20 of 20 PageID #:3837




                                             CONCLUSION

        The Court denies Noel’s motion for a new trial and relief from final judgment [334]. The

Court awards Coltri costs of $7,644.54 [332] and therefore denies Noel’s motion challenging the

fees [336]. The Court denies Coltri’s motion to strike [360]. 6




Dated: September 14, 2020                                                  ______________________
                                                                           SARA L. ELLIS
                                                                           United States District Judge




6
  For the sake of clarity, the Court also enters the following rulings on the docket. The Court denies
Noel’s motion for extension of time under Rules 6 and 60 [340] as moot and instead addresses the
timeliness of her filings in this opinion. The Court denies Noel’s motion to amend [355] and instead
treats it as a reply brief in support of her motion for a new trial. The Court also denies Noel’s motion to
amend [357] and treats it as a reply brief addressing the bill of costs.

                                                     20
